Case 19-20402-LMI Doc15 Filed 08/26/19 Pagelof1

™ °
UNITED STATES BANKRUPTCY GOURT
SOUTHERN DISTRICT OF FLORIDA

Inte: TOMAS Machin Diaz. Case No. I9- 2OYO2- cM
Chapter 13 +

Debtors /

DEBTOR CERTIFICATE OF COMPLIANCE AND REQUEST FOR
CONFIRMATION OF CHAPTER 13 PLAN

As required under Local Rule 3015-3(B)(2), the debtor in the above captioned matter

certifies as follows:

1. Payment ofall post petition domestic support obligations (check which paragraph applies).

x A. Since the filing of this bankruptcy, the debtor has not been required by a judicial or

- administrative order, or by statute to pay any domestic support obligation as
defined in 11 U.S.C. §101(14A); or

B. The debtor has paid, either directly or to the chapter 13 trustee under the last filed plan, all
amounts that are required to be paid under a domestic support obligation and that first
became payable after the date of the filing of the petition if the debtor is required by a

judicial or administrative order, or by statute, to pay such domestic support obligation.

2. The debtor has filed all federal, state and local, tax returns required by law to be filed under 11
U.S.C. §1308 for all taxable periods ending during the four year period ending on the date of the filing of the

petition commencing this bankruptcy case.

I declare under penalty of perjury that the information provided in this Certificate is true and

 
  

correct.

 
  

CE

ebtor’s Signature

. B/z/) oe 3
Dated: Bfefig Joint Debtor’s Signature (if applicable)

 

LF-67 (rev. 12/01/09)
